Opinion issued February 13, 2003 
 








 



In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-03-00110-CV
____________

IN RE DAVID Y. YOUNG, Relator



Original Proceeding on Petition for Writ of Mandamus



MEMORANDUM  OPINION
	Relator, David Y. Young, requests that this Court compel respondent (1) to
rule on his petition for writ of habeas corpus in cause number 865193.  Relator's
direct appeal of his conviction in cause number 865193 was filed in this Court as
cause number 01-01-00259-CR.  On May 23, 2002, we issued an opinion affirming
the trial court's judgment as modified.  Our mandate issued on October 23, 2002.
 This Court has no authority to issue a writ of mandamus to compel a district
court judge to rule on a petition for writ of habeas corpus in which the judgment of
conviction is final.  In re McAfee, 53 S.W.3d 715, 718 (Tex. App.--Houston [1st
Dist.] 2001, orig. proceeding).  This is because jurisdiction to grant post-conviction
habeas corpus relief in felony cases rests exclusively with the Texas Court of
Criminal Appeals.  Board of Pardons & Paroles ex rel. Keene v. Court of Appeals for
the Eighth District, 910 S.W.2d 481, 483 (Tex. Crim. App. 1995); Tex. Code Crim.
Proc. Ann. art. 11.07, § 3 (Vernon Supp. 2003).
 Therefore, the petition for writ of mandamus is dismissed for want of
jurisdiction.
	It is so ORDERED.
PER CURIAM

Panel consists of Chief Justice Radack, and Justices Nuchia and Hanks.
Do not publish.  Tex. R. App. P. 47.2(b).
1.    	Respondent is the Honorable Debbie Mantooth Stricklin, Judge, 180th District
Court, Harris County.